Citation Nr: 0608219	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-12 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for bilateral 
carpal tunnel syndrome.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for numbness to 
the arms.

4.  Entitlement to a rating in excess of 10 percent for a 
herniated muscle of the left thigh.

5.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

7.  Entitlement to an earlier effective date earlier than 
February 26, 2002, for the award of a 40 percent rating for 
lumbosacral strain.

8.  Entitlement to an effective date earlier than February 
26, 2002, for the award of a 10 percent rating for a 
herniated muscle of the left thigh.

9.  Entitlement to an effective date earlier than February 
26, 2002, for the award of a 10 percent rating for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1978 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

In correspondence dated in October 2005 the veteran withdrew 
his appeal of the issues of entitlement to service connection 
for headaches and a cervical spine disorder, entitlement to 
increased ratings for lumbosacral strain, hearing loss, and 
tinnitus, and entitlement to Chapter 35 educational benefits.  
He waived agency of original jurisdiction consideration of 
documents submitted in support of his claims in October 2005.

In correspondence dated in January 2006 the veteran's 
attorney, in essence, rescinded the withdrawn of an appeal 
concerning entitlement to an earlier effective date for the 
award of a 40 percent rating for lumbosacral strain.  The 
correspondence also raised the issue of entitlement to 
service connection for the residuals of a right tibia 
fracture.  It was also noted that the veteran had submitted a 
notice of disagreement from a March 26, 1995, rating 
decision.  A review of the appellate record, however, does 
not include a rating decision dated in March 1995.  This 
matter is referred to the RO for appropriate action and/or 
clarification of any possible appeal of other pending issues.

Although the RO denied reopening a claim for entitlement to 
service connection for a nervous condition including mental 
evaluation condition and sleep problems (claimed as bi-polar 
disorder, manic depression, and major depressive disorder), 
the United States Court of Appeals for Veterans Claims 
(Court) has held that "a claim based on the diagnosis of a 
new mental disorder . . . states a new claim, for the purpose 
of the jurisdictional requirement, when the new disorder had 
not been diagnosed and considered at the time of the prior 
notice of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).  The Board notes that the evidence of 
record at the time of a January 1995 rating decision denying 
service connection for a "mental evaluation" included a 
diagnosis of mild dysthymia, but that subsequently obtained 
reports include diagnoses of major depressive and bi-polar 
disorders.  The Board finds these matters are new claims more 
appropriately considered as entitlement to service connection 
for an acquired psychiatric disorder and must be remanded for 
de novo adjudication.  The issue as listed on the title page 
of this decision is combined with the PTSD claim for 
administrative convenience.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  In an August 1995 rating decision the RO denied 
entitlement to service connection for bilateral carpal tunnel 
syndrome and numbness to the arms; the veteran did not 
appeal.

3.  Evidence added to the record since the August 1995 rating 
decision as to the bilateral carpal tunnel syndrome and 
numbness to the arms issues is either cumulative or redundant 
of the evidence of record or does not raise a reasonable 
possibility of substantiating the claims.

4.  The veteran is presently receiving the maximum schedular 
rating available for his service-connected herniated muscle 
of the left thigh; there is no evidence of any unusual 
circumstances related to this disability.

5.  The veteran's service-connected chondromalacia of the 
right knee is presently manifested by X-ray evidence of mild 
degenerative changes with complaints of constant pain and 
occasional painful motion.

6.  A May 1998 Board decision denied entitlement to a rating 
in excess of 20 percent for a low back disorder and denied 
entitlement to compensable ratings for a herniated muscle of 
the left thigh and chondromalacia of the right knee; the 
veteran did not appeal.

7.  The veteran submitted correspondence on February 26, 
2002, requesting entitlement to increased ratings for his 
service-connected back disorder, herniated muscle of the left 
thigh, and chondromalacia of the right knee.

8.  In a March 2003 rating decision the RO granted an 
increased 40 percent rating for chronic lumbosacral strain, 
an increased 10 percent rating for herniated muscle of the 
left thigh, and an increased 10 percent rating for 
chondromalacia of the right knee.

9.  There is no evidence of any earlier increased rating 
claims nor any factually ascertainable evidence demonstrating 
increased ratings were warranted for the service-connected 
lumbosacral strain, herniated muscle of the left thigh, or 
chondromalacia of the right knee in the year prior to VA's 
receipt of the veteran's claim on February 26, 2002.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for numbness to 
the arms may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  A rating in excess of 10 percent for a herniated muscle 
of the left thigh is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.73, Diagnostic Codes 
5326 (2005).

4.  A rating in excess of 10 percent for chondromalacia of 
the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 
5024 (2005).

5.  The criteria for an effective date earlier than February 
26, 2002, for the award of a 40 percent rating for 
lumbosacral strain have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).

6.  The criteria for an effective date earlier than February 
26, 2002, for the award of a 10 percent rating for a 
herniated muscle of the left thigh have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).

7.  The criteria for an effective date earlier than February 
26, 2002, for the award of a 10 percent rating for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in November 2004.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

The veteran and his attorney have been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken, examinations have peen 
performed, and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an August 1995 rating decision, the RO denied entitlement 
to service connection for bilateral carpal tunnel syndrome 
and numbness to the arms.  The RO, in essence, found the 
disorders were first manifest after service and were not 
shown to have been due to an injury during active service.  
It was noted the evidence of record included post-service 
treatment records dated in March 1995 providing a diagnosis 
of moderately severe carpal tunnel syndrome.  The veteran did 
not appeal the rating decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

The evidence added to the record since the August 1995 rating 
decision includes the veteran's requests to reopen his 
claims, personal hearing testimony, and medical records 
providing additional diagnoses of carpal and cubital tunnel 
syndrome.  Medical records also include additional complaints 
of upper extremity numbness and diagnoses of cervical spine 
disorders with subluxation, radiculopathy, and findings 
suggestive of spondylosis.  It is significant to note that in 
October 2005 the veteran withdrew his appeal for entitlement 
to service connection for a cervical spine disorder.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the August 
1995 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record, including private medical statements, does not 
include any competent evidence relating the post-service 
manifestations of bilateral carpal tunnel syndrome or upper 
extremity numbness to active service which were the bases for 
the prior determinations.  The veteran's statements and the 
additional medical reports are essentially cumulative of the 
evidence previously considered and do not raise a reasonable 
possibility of substantiating the claims.  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Herniated Muscle of the Left Thigh

As a preliminary matter, the Board notes that the veteran's 
service-connected herniated muscle of the left thigh has been 
rated 10 percent disabling under the criteria for injuries to 
muscle group XV.  38 C.F.R. § 4.73, Diagnostic Code 5215 
(2005).  In correspondence dated in January 2006 the 
veteran's attorney asserted the disability was more 
appropriately evaluated under Diagnostic Code 5326 (extensive 
muscle hernia, without other injury to the muscle).  The 
Court has held that the Board may address and choose 
analogous diagnostic codes other than those initially 
assigned so long as it is supported by explanation and that 
those decision are not reviewable by unless they are 
arbitrary or capricious.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993).  Based upon the evidence of record, the 
Board finds the veteran's herniated muscle involving the left 
thigh is now more appropriately evaluated under Diagnostic 
Code 5326.  

The Rating Schedule provides a maximum schedular 10 percent 
rating for extensive muscle hernia, without other injury to 
the muscle.  38 C.F.R. § 4.73, Diagnostic Code 5326 (2005).  
The Rating Schedule provides ratings in excess of 10 percent 
for injuries to muscle group XV when there is evidence of 
moderately severe or severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2005).  A moderately severe disability 
of the muscles is characterized by indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  
Tests of strength and endurance of the muscle groups involved 
may also give evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56 (2005).

In this case, the veteran asserts, generally, that he 
experiences muscle pain at the end of his work day after 
extensive walking.  On VA examination in April 1996 he 
complained of occasional pain to the inner aspect of the left 
thigh.  The examiner noted tenderness to palpation to the 
inner aspect of the thigh and hypoesthesia to the lateral 
margin of the left thigh.  VA examination in December 1996 
revealed a 2.5 inch by 1.5 inch muscle hernia to the inner 
left thigh that was compressible and tender to palpation.  
There was good muscular development and strength in the left 
lower extremity and the circumference of the left thigh was 
equal to the right.  The veteran was able to stand and bear 
full weight on his left thigh and to heel and toe walk 
without complaint of pain.

On VA examination in October 2002 the veteran complained of 
constant pain, weakness, and fatigue as a result of his left 
thigh muscle hernia.  The examiner noted there was no gross 
evidence of muscle herniation, loss of deep fascia, loss of 
muscle substance, or impairment of muscle tonus.  There was 
no significant weakness on demonstration and no apparent 
lowering of normal endurance.  The examiner also noted there 
was no impairment of coordination and no uncertainty of 
movement.  The muscle injury did not appear to affect any 
body function.

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the maximum schedular rating 
available for his service-connected herniated muscle of the 
left thigh.  The Board also finds there is no evidence of a 
moderately severe muscle injury as to warrant a higher rating 
under any analogous or alternative rating criteria.  
Therefore, the veteran's claim for entitlement to a rating in 
excess of 10 percent must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Chondromalacia of the Right Knee

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2005).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In this case, the Board notes that a 10 percent disability 
rating has been awarded for the veteran's service-connected 
chondromalacia of the right knee as analogous to 
tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024 
(2005).  In correspondence dated in January 2006 the 
veteran's attorney asserted a 20 percent rating under 
Diagnostic Code 5258 was more appropriate for the service-
connected chondromalacia patella and stated that a rating 
under Diagnostic Code 5257 was improper because it referred 
to the knee joint and not the patella.  Based upon the 
evidence of record, the Board finds an analogous rating under 
Diagnostic Code 5024 is appropriate and that higher 
alternative or separate compensable ratings are not 
warranted.  See Butts, 5 Vet. App. at 539.  

The veteran contends that a rating in excess of 10 percent is 
warranted for his service-connected knee disorder.  At his 
personal hearing he testified that he experienced severe pain 
in the right knee when he walked.  He stated there were times 
when he could not extend it fully.  He stated he was limited 
in his ability to perform physical activities like heavy 
lifting.  

On VA examination in October 1994 the veteran complained of 
infrequent right knee pain.  The examiner noted the right 
knee joint appeared to be normal in size and shape.  There 
was a full range of motion with no evidence of pain on 
motion, crepitus, instability, or weakness.  X-rays revealed 
mild degenerative changes.  The diagnoses included minimal, 
infrequently symptomatic right knee disorder.  In an April 
1996 examination the veteran stated that his right knee gave 
him a lot of trouble.  Range of motion studies at that time 
revealed extension and flexion from 0  to past 130 degrees.  
X-rays revealed a normal right knee.  Examination in 
December 1996 noted a full range of motion in the right knee.  
The diagnoses included intermittently symptomatic right knee, 
compatible with chondromalacia.  

On VA examination in October 2002 the veteran complained of 
constant pain and occasional swelling.  He reported 
occasional flare-ups of severe symptoms once or twice per 
month that required the suspension of all activities.  The 
examiner noted extension to zero degrees and flexion to 140 
degrees, with demonstrations of pain at the maximum ranges of 
movement.  It was noted that range of motion was additionally 
limited by pain, but that fatigue, weakness, lack of 
endurance, and incoordination were not factors.  Drawer and 
McMurray's testing were within normal limits.  There was no 
evidence of subluxation or effusion.  X-rays of the right 
knee were normal.  The diagnoses included chondromalacia of 
the right knee.  It was the examiner's opinion that the 
veteran could perform his usual daily activities without any 
limitations or restrictions.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected chondromalacia of the right knee 
is presently manifested by X-ray evidence of no more than 
mild degenerative changes with complaints of constant pain 
and occasional painful motion.  There is no evidence of leg 
flexion limited to 30 degrees or extension limited to 
15 degrees, including as a result of dysfunction due to pain, 
nor objective evidence of recurrent subluxation, lateral 
instability, or frequent episodes of "locking," pain, and 
effusion into the joint.  Therefore, entitlement to higher or 
separate ratings in excess of 10 percent is not warranted.  

Earlier Effective Date Claims

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

In this case, in a May 1998 decision the Board denied 
entitlement to a rating in excess of 20 percent for a low 
back disorder and denied entitlement to compensable ratings 
for a herniated muscle of the left thigh and chondromalacia 
of the right knee.  The veteran was notified of the decision, 
but did not appeal.  VA regulations provide that unappealed 
Board decisions are final and are not subject to subsequent 
review except upon motion for reconsideration or clear and 
unmistakable error.  See 38 C.F.R. § 20.1100 (2005).  As the 
veteran has not submitted a motion claiming clear and 
unmistakable error nor requested reconsideration of the prior 
decision, the Board decision is final as to the evidence then 
of record and as to any claim for service connection filed 
prior to that date.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

VA records show the veteran submitted correspondence on 
February 26, 2002, requesting entitlement to increased 
ratings for his service-connected back disorder, herniated 
muscle of the left thigh, and chondromalacia of the right 
knee.  There is no evidence of any earlier increased rating 
claims nor any factually ascertainable evidence demonstrating 
increased ratings were warranted for the service-connected 
lumbosacral strain, herniated muscle of the left thigh, or 
chondromalacia of the right knee in the year prior to VA's 
receipt of the veteran's claim on February 26, 2002.  In 
fact, there is no evidence of any specific complaint or 
treatment for these disorders within the year prior to the 
claim for increase.  Therefore, the Board finds entitlement 
to an effective date earlier than February 26, 2002, for the 
awards of a 40 percent rating for lumbosacral strain and 10 
percent ratings for a herniated muscle of the left thigh and 
chondromalacia of the right knee must be denied.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for bilateral carpal tunnel 
syndrome; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for numbness to the 
arms; the appeal is denied.

Entitlement to a rating in excess of 10 percent for a 
herniated muscle of the left thigh is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to an earlier effective date earlier than 
February 26, 2002, for the award of a 40 percent rating for 
lumbosacral strain is denied.

Entitlement to an effective date earlier than February 26, 
2002, for the award of a 10 percent rating for a herniated 
muscle of the left thigh is denied.

Entitlement to an effective date earlier than February 26, 
2002, for the award of a 10 percent rating for chondromalacia 
of the right knee is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record shows the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims and of which parties were expected 
to provide such evidence by correspondence dated in November 
2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the veteran asserts that he has present 
psychiatric disorders, including PTSD, as a result of active 
service.  He claims that during airborne training, while 
serving in Berlin, Germany, and in his duties as a drill 
instructor he witnessed or was otherwise associated with 
events that resulted in the deaths of fellow servicemen.  VA 
and private medical reports include diagnoses of various 
psychiatric disorders, without clear opinion as to etiology.  
Records show diagnoses of recurrent major depression and rule 
out alcohol abuse were provided in August 1994 approximately 
three months after the veteran retired from active service.  
Private medical correspondence dated in August 2005 noted the 
veteran reported frequent nightmares and flashbacks related 
to witnessing training accidents in which soldiers for whom 
he was responsible were injured or killed.  A diagnosis of 
PTSD was provided.  

In correspondence received by the Board in October 2005 the 
veteran provided information concerning the places and 
approximate dates of traumatic events he experienced during 
service.  He described an incident involving a terrorist 
bombing in West Berlin in 1985 that seriously injured a 
serviceman named Wood, but provided no additional information 
as to whether he witnessed this event or how he was 
associated with this serviceman.  In November 2005, the Board 
received service department documents, in essence, verifying 
the deaths of servicemen in a terrorist bombing at a West 
Berlin disco in April 1986 while the veteran was stationed in 
Berlin.  A serviceman named Wood was not among the persons 
listed as having received the Purple Heart medal as a result 
of that incident.  In light of the additional information 
provided by the veteran in support of his claims; however, 
the Board finds additional development is required prior to 
appellate review.

The Board also finds the TDIU issue on appeal is inextricably 
intertwined with the issue of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD.  Therefore, a determination as to this matter must be 
deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to verify the veteran's claimed 
stressor events.  If unable to provide 
such information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.  

2.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

3.  Thereafter, the veteran should be 
scheduled for a VA mental health 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has a 
present psychiatric disorder (under DSM-
IV criteria) either onset or aggravated 
during active service or related to a 
verified event in service.  The examining 
psychiatrist or psychologist should be 
informed as to which, if any, of the 
claimed stressor events have been 
verified.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the service connection issue on appeal 
should be reviewed de novo.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


